Citation Nr: 1615003	
Decision Date: 04/13/16    Archive Date: 04/26/16

DOCKET NO.  09-41 520	)	
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a low back disability. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sarah Campbell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1980 to April 1983.

This matter comes before the Board of Veterans' Appeals (the Board) from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

This matter was previously before the Board in March 2014 at which time it was remanded for additional development.  It is now returned to the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction.  VA will notify the Veteran if further action is required.


REMAND

The Board finds that further evidentiary development is necessary before a decision can be reached on the merits of the Veteran's claim of service connection for a low back disability. 

In his June 2006 claim application, the Veteran indicated that he sought treatment for his in-service back injury from the Balboa Naval Medical Center in San Diego, reportedly from September to November 1982.  As this evidence is relevant to the Veteran's claim, all relevant records must be obtained.  Further, the RO should obtain updated VA treatment records dated from June 2014.  See id.; Bell v. Derwinski, 2 Vet. App. 611 (1992).

As the matter is being remanded, the RO should request the Veteran's service personnel records, including his Form DD-214.

Accordingly, the case is REMANDED for the following action:

1.   The RO should attempt to obtain the medical records from the Navy Medical Center in San Diego dated between September to November 1982.  All efforts should be made to obtain such records.  If any records cannot be obtained after efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, pursuant to 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(e) .

2.  Obtain and associate with the record, the Veteran's updated VA treatment records dated from June 2014.

3.  Request the Veteran's service personnel records, including his form DD 214 and all other documents which verify his service and the character of discharge.  If these records are unobtainable, a negative reply must be noted in writing and associated with the claims folder.

4.  Then readjudicate the claims.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and the representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims folder is returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).




